TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00123-CV


James Allred; Wholearth Organic Composting, L.L.C.; Target Brush and Grinding,
L.L.C.; JOH Investments, Ltd.; and JOH Associates, L.L.C., Appellants

v.


Howard Hale and Cheryl Hale, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. GN600106, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

PER CURIAM

	The parties have filed an agreed motion to withdraw oral argument and abate this
appeal.  The parties have informed us that they are in the process of settling this matter and have
asked for an abatement to focus on the settlement negotiations.  We grant the motion and abate the
appeal until October 23, 2006.  If the parties have not filed an agreed motion to dismiss this appeal
by that date, they should advise the court of the status of the settlement proceedings.


Before Chief Justice Law, Justices Patterson and Puryear

Filed:   September 20, 2006